DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Response filed on 14 September 2020, has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1-20 as presented in the Response.

Claim Objections
Claim 12 is objected to because of the following informalities: there is a missing semicolon following the phrase “a data store that stores historical data,” and the word “processor” should be pluralized in the phrase “the one or more processor.” The informalities appear on p. 5 of the Response. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the estimate" in line 14 (see p. 2 of the Response). There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 depend from claim 1 and are similarly rejected due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below address the steps of the patent eligibility analysis, outlined in MPEP 2106, that were followed to reach the determination that the claims are ineligible for patenting under 35 USC 101.
	Step 1 of the eligibility analysis asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) Each of the “method” of claims 
	The next step, referred to as Step 2A, asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See MPEP 2106.04(II).) Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. (See MPEP 2106.04(II)(A).) The two prongs are addressed in the paragraphs below.
	As noted above, Step 2A, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 as an example, the claim recites the following limitations that recite an abstract idea:
“A method, comprising: receiving” “user input comprising a request by a user to schedule a task.”
“Identifying one or more characteristics of the task based on one or more of the user input, metadata associated with the task, and a context of the task.”
“Retrieving” “historical data.”
“Determining one or more predictions of a duration of the task, based on at least one identified characteristic and the historical data.”
“Outputting” “at least one of the one or more predictions.”
“In response to the outputting of the estimate of the duration of the task, receiving user feedback directed to the calendaring application, the user feedback comprising user input indicative of an accuracy of the at least one prediction, the user feedback comprising one or more of a user correction to the at least one prediction, a user selection of the at least one prediction, and a user rating of the at least one prediction.”
“Updating” “the historical data based on the user feedback.”
“Based on the updating of the historical data determine a subsequent prediction of a task duration of a second task.”
	The above-listed limitations of claim 1 recite managing personal behavior or relationships or interactions between people, wherein the people include users seeking to schedule tasks. The aforementioned managing includes social activities in that the scheduling of tasks entails interactions between users or between a user and others, and also includes following rules or instructions for performing the scheduling of the tasks. As such, the limitations of claim 1 recite certain methods of organizing human activity, which is one of the enumerated groupings of abstract ideas. (See MPEP 2106.04(a).) The limitations of claim 1 also recite concepts performed in the human mind, including observation (the claimed “identifying” step), evaluation (the claimed “determining” step), and judgement and opinion (the claimed “user feedback”). As such, the limitations of claim 1 recite mental processes, which is another one of the enumerated groupings of abstract ideas. (See id.) For at least these reasons, claim 1 does not meet the criteria of Step 2A, Prong One of the eligibility analysis. (See MPEP 2106.04(a).)
	The next part of Step 2A, referred to as Prong Two, asks whether a claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing with using claim 1 as an example, the claim recites the following additional elements:
The claimed “receiving” is “via an input device.”
The claimed “task” is scheduled “at a calendaring application.”
The claimed “retrieving” is “from a data store.”
The claimed “outputting” is “via an output device.”
The claimed “updating” is “at the data store.”
The claimed “subsequent prediction” is determined “at the calendaring application.”
	The additional elements in the listing above, when viewed in the context of claim 1 as a whole, are analogous to: “Mere automation of manual processes,” which is an example the courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); “A commonplace business method being applied on a general purpose computer” and “Gathering and analyzing information using conventional techniques and displaying the result,” which is an example that the courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); “Receiving or transmitting data over a network,” “Performing repetitive calculations,” “Electronic recordkeeping,” and “Storing and retrieving information in memory,” which are computer functions the courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); “Determining an estimated outcome and setting a price,” which is an example of another type of activity that the courts have found to be insignificant extra-solution activity (see id.); “A commonplace business method or mathematical algorithm being applied on a general purpose computer,” “A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer,” and “Requiring the use of software to tailor information and provide it to the user on a generic computer,” which are examples where the courts have found additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and “Mere Data Gathering” similar to “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price” and “Consulting and updating an activity log,” and “Selecting a particular data source or type of data to be manipulated” similar to “Selecting information, based on types of information and availability of 
	The next step of the patent eligibility analysis, referred to as Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) Again, using claim 1 as an example, the additional elements of the claim (see above), when viewed in the context of claim 1 as a whole, are similar to examples that the courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)), amount to computer functions the courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)), amount to mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)), and amount to activities that the courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)). Courts also have recognized aspects of the aforementioned insignificant extra-solution activity as being well-understood, routine, and conventional. (See MPEP 2106.05(d).) For at least these reasons, the limitations of claim 1 do not meet the criteria of Step 2B of the patent eligibility analysis. (See MPEP 2106.05.) Accordingly, claim 1 is rejected as patent ineligible under 35 USC 101.
	Claims 2-11 depend from claim 1. Claims 2 and 3 recite “extracted” steps that fall under the same enumerated groupings of abstract ideas as claim 1 (see above); claims 4-7 and 9 recite characteristics of data used in, and forming part of, the abstract idea elements of claim 1 (see above); claim 8 recites “adding,” “modifying,” and “providing” steps that fall under the same enumerated groupings of abstract ideas as the abstract idea elements claim 1 (see above); claim 10 recites the additional element of “using a neural network,” where the additional element fails to warrant patent eligibility for the same reasons as the additional elements of claim 1 (see above, regarding the rationales of lack of improvement, insignificant extra-solution activity, mere 
	Claim 12, while of different scope relative to claim 1, recites limitations similar to claim 1 from the perspective of the step-wise patent eligibility analysis of MPEP 2106. That is, claim 12 recites abstract idea elements tracking the abstract idea elements of claim 1, and susceptible to the same ineligibility rationales as the abstract idea elements of claim 1. Claim 12 also recites additional elements like those of claim 1, and thus, the additional elements of claim 12 are susceptible to the same ineligibility rationales as the additional elements of claim 1. Claim 12 also recites other additional elements, including the claimed “trainable computing system,” “network interface,” and “processors” that fail to warrant patent eligibility for the same reasons as similar additional elements of claim 1 (see above, regarding rationales of lack of improvement, insignificant extra-solution activity, mere instructions to apply, and well-understood, routine, and conventional activity). As such, the rationales applied when rejecting claim 1 as ineligible under 35 USC 101 also apply against claim 12. Claim 12 is, therefore, ineligible for patenting under 35 USC 101.
	Claims 13-17 depend from claim 12. Claims 13-15 recite additional elements of “a user device,” “a personal digital assistant, a wearable device, and an appliance,” “device is remote,” and “machine learning logic,” that fail to warrant patent eligibility for the same reasons as similar additional elements of claim 12 (see above, regarding rationales of lack of improvement, insignificant extra-solution activity, mere instructions to apply, and well-understood, routine, and conventional activity). Claims 15-17 recite “compares,” “receives,” “identifies,” and calculates” steps that fall under the same enumerated groupings of abstract ideas as the abstract idea 
	Claims 18-20, while of different scope relative to claims 1-11 and claims 12-17, recite limitations similar to some of the limitations recited by claims 1-11 and claims 12-17. Claims 18-20 are, therefore, ineligible for patenting under 35 USC 101 at least for the same reasons outlined above with respect to claims 1-11 and claims 12-17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2010/0017216 A1 to Chakra et al. (“Chakra”).
Regarding claim 1, Chakra discloses the following limitations:
“A method, comprising: receiving, via an input device, user input comprising a request by a user to schedule a task at a calendaring application.” Para. [0009] of Chakra states, “The present invention may be embodied as a method, system, or computer program product.” FIG. 1 of Chakra shows a “Client Device,” a “Calendar Interface,” a “Dialog” for “Create New Event,” and a “Title” of “Progress Meeting.” Communication with the client device in Chakra reads on the claimed “receiving, via an input device,” entries in the dialog in Chakra for the progress meeting read on the claimed “user input comprising a request by a user to 
“Identifying one or more characteristics of the task based on one or more of the user input, metadata associated with the task, and a context of the task.” FIG. 1 of Chakra shows fields for “Title” and “Location,” with entries in the fields being “Progress Meeting” and “Conf Room A,” respectively. The identifying of the title field and location field contents in Chakra reads on the claimed “identifying one or more characteristics of the task based on” “the user input.” Alternatively, the location in Chakra reads on the claimed “metadata” and “context.”
“Retrieving, from a data store, historical data.” Para. [0020] of Chakra states, “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified.” Para. [0027] of Chakra states, “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Identifying the appropriate event history and collecting metrics from the data store in Chakra reads on the claimed “retrieving, from a data store, historical data.”
“Determining one or more predictions of a duration of the task, based on at least one identified characteristic and the historical data.” Para. [0020] of Chakra states, “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The estimating of event durations in Chakra reads on the claimed “determining one or more predictions of a duration of the task,” use of the title and location information in Chakra reads on the claimed “based on at least one identified characteristic,” and use of the historic metrics in Chakra reads on the claimed “based on” “the historical data.”
“Outputting, via an output device, at least one of the one or more predictions.” Para. [0021] of Chakra states, “Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered.” FIG. 1 of Chakra shows a “Client Device.” The presentation by the client device in Chakra reads on the claimed “outputting, via an output device,” and the estimated time duration in Chakra reads on the claimed “at least one of the” “predictions.”
“In response to the outputting of the estimate of the duration of the task, receiving user feedback directed to the calendaring application, the user feedback comprising user input indicative of an accuracy of the at least one prediction, the user feedback comprising one or more of a user correction to the at least one prediction, a user selection of the at least one prediction, and a user rating of the at least one prediction.” Para. [0021] of Chakra states, “In scenario 110, an event being planned by coordinator 112 can be forecasted based on historically collected event metrics. Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered. The coordinator can choose to use the computed event duration to create the new event. Alternatively, based on information 124 presented, coordinator 112 can attempt to manually determine the duration for the event being planned.” Para. [0038] of Chakra states, “Interface 420 can allow the user to select start and end times for a planned events with an option to use a forecasted duration for the event. For instance, interactive button 424 can invoke a forecast calculation for the event based on user entered data. The user can optionally override user entered time and duration by selecting the appropriate interface artifact.” FIG. 4 of Chakra shows “Duration,” “Forecast Time” and “Use Forecasted Time.” Actions by the user following presentation of the forecasted duration in Chakra reads on the claimed “in response to the outputting of the estimate of the duration of the task,” 
“Updating, at the data store, the historical data based on the user feedback.” FIG. 1 of Chakra shows “View History” and FIG. 4 of Chakra shows “View Events History.” Para. [0027] of Chakra states, “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Para. [0029] of Chakra states, “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” Para. [0029] of Chakra also states, “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The auditing of previous event durations in the data store in Chakra reads on the claimed “updating, at the data store, the historical data,” and the auditing being performed as a result of a decision not to use a forecasted duration in Chakra reads on the claimed “based on the user feedback.”
“Based on the updating of the historical data determine a subsequent prediction of a task duration of a second task at the calendaring application.” Para. [0029] of 
Regarding claim 2, Chakra discloses the following limitations:
“The method of claim 1, wherein at least one of the one or more characteristics is extracted from input text, from received sound, or from a data file.” Para. [0020] of Chakra states, “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The use of historic metrics for progress meetings based on the phrase being entered in the title field in Chakra reads on the claimed “wherein at least one of the” “characteristics is extracted from input text.”
Regarding claim 3, Chakra discloses the following limitations:
“The method of claim 1, wherein the metadata is extracted from input text, from received sound, or from a data file.” Para. [0020] of Chakra states, “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The use of location information entered in the location field in Chakra reads on the claimed “wherein the metadata is extracted from input text.”

“The method of claim 3, wherein the metadata includes one or more of: a time of day at which the task is to be started; a time of day at which the task is to be completed; a participant in the task, a location at which the task is to take place, and a nature of the task.” Para. [0020] of Chakra states, “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The location information in Chakra reads on the claimed “wherein the metadata includes” “a location at which the task is to take place.”
Regarding claim 6, Chakra discloses the following limitations:
“The method of claim 1, wherein the historical data is selected based on at least one of previous task durations, previously received feedback about accuracies of one or more previous task duration estimates, and predetermined estimates.” Para. [0027] of Chakra states, “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222. Metrics 218 can be collected through interface 216 such as the number of participants 214, the time each presenter 212 utilizes for the event, topic information, the length of the event, and the like.” Para. [0031] of Chakra states, “Alternatively, participants who historically utilize a significant portion of event time can be used to skew event durations when they are shown to be a participant for the event.” Use of metrics collected at past events, involving time used by presenters participating in new events, reads on the claimed “historical data is selected based on” “previous task durations.”
Regarding claim 7, Chakra discloses the following limitations:
“The method of claim 1, wherein the at least one prediction of the duration of the task: is in the form of time-based classifications; and is used to determine a start time for the task.” FIG. 4 of Chakra shows an “Estimated End Time” of “10:10AM” and an “Estimated Duration” of “1h 10m,” which read on the claimed “time-based classifications.” Para. [0026] of Chakra states, “Event forecast 226 can include a start and end time, duration, and a start time and duration.” The combination of the estimated end time and estimated duration in Chakra necessarily indicates a start time, and thus, reads on the claimed “used to determine a start time for the task.” Additionally or alternatively, the inclusion of event start times in forecasts in Chakra reads on the claimed “determine a start time for the task.”
Regarding claim 8, Chakra discloses the following limitations:
“The method of claim 1, further comprising: adding an entry to a user calendar at the calendaring application, when the user feedback indicates the accuracy of the at least one prediction at least matches a threshold.” FIG. 4 of Chakra shows “My Calendar” for a user, “Create Forecasted Event” and “Import Event Data” options for the calendar, “Create New Event” for adding event information, “Use Forecasted Time” for opting to use the calculated “Estimated End Time” and “Estimated Duration,” and “Create” for incorporating an event into the calendar. The placement of created events in the calendar of FIG. 4 in Chakra reads on the claimed “adding an entry to a user calendar at the calendaring application.” The selection of the option to use the forecasted time in Chakra reads on the claimed “when the user feedback indicates the accuracy of the at least one prediction at least matches a threshold,” where the claimed “threshold” is whatever metric the user used to decide that the forecasted time was accurate enough for use.
“Modifying an order of a plurality of tasks comprising a list based on the one or more predictions.” Para. [0034] of Chakra states, “Users of calendar system 330 
“Providing, when the task is an appointment, the one or more predictions during appointment creation.” FIG. 4 of Chakra shows “Progress Meeting,” which reads on the “task is an appointment;” “Estimated Duration,” which reads on the claimed “providing” “the one or more predictions;” and “Create New Event,” which reads on the claimed “during appointment creation.”
Regarding claim 9, Chakra discloses the following limitations:
“The method of claim 1, wherein the historical data is sharable.” Para. [0029] of Chakra states, “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” The accessibility of users to metrics in Chakra reads on the claimed “historical data is sharable.”
Regarding claim 11, Chakra discloses the following limitations:
“The method of claim 1, further comprising finding one or more blocks of time in a user calendar at the calendaring application to accommodate the at least one prediction.” Para. [0034] of Chakra states, “Additionally, requests for alternative start and duration times can be requested based on user preference, conflict schedules with other participants, and other extenuating factors.” FIG. 4 of 
Regarding claim 12, Chakra discloses the following limitations:
“A trainable computing system, comprising: a network interface that receives user input comprising a request by a user to schedule a task at a calendaring application.” Para. [0009] of Chakra states, “The present invention may be embodied as a method, system, or computer program product.” FIG. 1 of Chakra shows a “Client Device,” a “Calendar Interface,” a “Dialog” for “Create New Event,” and a “Title” of “Progress Meeting.” The interface between the calendar interface and the client device in Chakra reads on the claimed “network interface,” communications from the client device to the calendar interface in Chakra reads on the claimed “receives user input,” entries in the dialog in Chakra for the progress meeting read on the claimed “request by a user to schedule a task,” and the calendar interface in Chakra reads on the claimed “at a calendaring application.”
“One or more processors executing a task feature identifier portion that identifies one or more characteristics of the task based on one or more of the user input, metadata associated with the task, and a context of the task.” Para. [0014] of Chakra states, “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to 
“A data store that stores historical data.” Para. [0027] of Chakra states, “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.”
“The one or more processors executing a duration predictor that calculates one or more predictions of a duration of the task, based on the historical data and the one or more characteristics.” Para. [0025] of Chakra states, “In system 200, past events metrics 218 can be used to generate a duration forecast for an event. Planning server 220 can utilize metrics 218 in association with scheduling data 232 to compute a duration for a given event.” Para. [0033] of Chakra states, “Presentation system 340 can utilize technologies to collect metrics 342 such as biometrics, presence detection, voice recognition, face recognition, and the like.” 
“The one or more processors further executing a feedback obtainer that receives, in response to the one or more predictions of the duration of the task, user feedback directed to the calendaring application, the user feedback comprising user input indicative of an accuracy of the one or more predictions.” Para. [0021] of Chakra states, “In scenario 110, an event being planned by coordinator 112 can be forecasted based on historically collected event metrics. Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered. The coordinator can choose to use the computed event duration to create the new event. Alternatively, based on information 124 presented, coordinator 112 can attempt to manually determine the duration for the event being planned.” Para. [0038] of Chakra states, “Interface 420 can allow the user to select start and end times for a planned events with an option to use a forecasted duration for the event. For instance, interactive button 424 can invoke a forecast calculation for the event based on user entered data. The user can optionally override user entered time and duration by selecting the appropriate interface artifact.” FIG. 4 of Chakra shows “Duration,” “Forecast Time” and “Use Forecasted Time.” The calendar interface receiving actions by 
“The one or more processor further executing an updater that updates the historical data based on the user feedback.” FIG. 1 of Chakra shows “View History” and FIG. 4 of Chakra shows “View Events History.” Para. [0027] of Chakra states, “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Para. [0029] of Chakra states, “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” Para. [0029] of Chakra also states, “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The elements of Chakra for facilitating auditing of previous event durations in Chakra reads on the claimed “updater that updates the historical data based on the user feedback.”
“Based on the updater updating the historical data, the one or more processors further executing the updater to determine a subsequent prediction of a task duration of a second task at the calendaring application.” Para. [0029] of Chakra states, “Additionally, manager 222 can allow users to search and/or browse 
Regarding claim 13, Chakra discloses the following limitations:
“The system of claim 12, further comprising a user device by which the system presents the one or more predictions, wherein the user device is one or more of a personal digital assistant, a wearable device, and an appliance.” FIG. 1 of Chakra shows “Client Device” images that read on the claimed “user device is” “a personal digital assistant,” and also dialog images that read on the claimed “system presents the one or more predictions.”
Regarding claim 14, Chakra discloses the following limitations:
“The system of claim 13, wherein the user device is remote from the task feature identifier, the duration predictor, and the feedback obtainer.” FIG. 2 of Chakra shows “Scheduling Data” and “Planning Server” elements that read on the claimed “task feature identifier, a “Forecasting Engine” that reads on the claimed “duration predictor,” and “Data Store” that reads on the claimed “feedback obtainer.” All are shown as being remote from a “Presentation Device” in FIG. 2 of Chakra, which reads on the claimed “user device is remote.”
Regarding claim 16, Chakra discloses the following limitations:
“The system of claim 11, wherein the feedback obtainer receives the user feedback from the user at one or more specified times, and wherein the one or more specified times include: when the one or more predictions are presented, 
Regarding claim 17, Chakra discloses the following limitations:
“The system of claim 12, wherein the one or more processors further execute a metadata identifier that identifies the metadata associated with the task, and wherein the duration predictor calculates the one or more predictions of the duration of the task based further on the metadata.” Para. [0020] of Chakra 
Regarding claim 18, Chakra discloses the following limitations:
“A method, comprising: receiving, via an input device, user input comprising a request by a user to schedule a task at a calendaring application.” Para. [0009] of Chakra states, “The present invention may be embodied as a method, system, or computer program product.” FIG. 1 of Chakra shows a “Client Device,” a “Calendar Interface,” a “Dialog” for “Create New Event,” and a “Title” of “Progress Meeting.” Communication with the client device in Chakra reads on the claimed “receiving, via an input device,” entries in the dialog in Chakra for the progress meeting read on the claimed “user input comprising a request by a user to schedule a task,” and the calendar interface in Chakra reads on the claimed “calendaring application.”
“Deducing context information of the task.” FIG. 1 of Chakra shows fields for “Title” and “Location,” with entries in the fields being “Progress Meeting” and “Conf Room A,” respectively. The recognizing of the title field and location field contents for the event in Chakra reads on the claimed “deducing context information of the task.”
“Retrieving, from a data store, historical data related to the task.” Para. [0020] of Chakra states, “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified.” Para. [0027] of Chakra states, “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Identifying the appropriate event history and collecting metrics from the data store in relation to an event in Chakra reads on the claimed “retrieving, from a data store, historical data related to the task.”
“Calculating an estimate of a duration of the task based on the context information and the historical data.” Para. [0020] of Chakra states, “Based on user entered data in dialog 120, an appropriate event history for determining an event duration can be identified. For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” The estimating of event durations in Chakra reads on the claimed “calculating an estimate of a duration of the task,” use of the title and location information in Chakra reads on the claimed “based on the context information,” and use of the historic metrics in Chakra reads on the claimed “based on” “the historical data.”
“Outputting, via an output device, the estimate of the duration of the task.” Para. [0021] of Chakra states, “Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered.” FIG. 1 of Chakra shows a “Client Device.” The presentation by the client device in Chakra reads on the claimed “outputting, via an output device,” and the estimated time duration in Chakra reads on the claimed “estimate of the duration of the task.”
“In response to the outputting of the estimate of the duration of the task, obtaining user feedback directed to the calendaring application, the user feedback comprising user input indicative of an accuracy of the estimate of the duration of the task, the user feedback comprising one or more of a user correction to the estimate, a user selection of the estimate, and a user rating of the estimate.” Para. [0021] of Chakra states, “In scenario 110, an event being planned by coordinator 112 can be forecasted based on historically collected event metrics. Utilizing artifact 122 coordinator can be presented with an estimated time duration 126 for the event being considered. The coordinator can choose to use the computed event duration to create the new event. Alternatively, based on information 124 presented, coordinator 112 can attempt to manually determine the duration for the event being planned.” Para. [0038] of Chakra states, “Interface 420 can allow the user to select start and end times for a planned events with an option to use a forecasted duration for the event. For instance, interactive button 424 can invoke a forecast calculation for the event based on user entered data. The user can optionally override user entered time and duration by selecting the appropriate interface artifact.” FIG. 4 of Chakra shows “Duration,” “Forecast Time” and “Use Forecasted Time.” Actions by the user following presentation of the forecasted duration in Chakra reads on the claimed “in response to the outputting of the estimate of the duration of the task,” choosing to use the computed event duration and/or selecting the option to use the forecasted time in Chakra reads on the claimed “obtaining user feedback directed to the calendaring application, the user feedback comprising user input indicative of the accuracy of the estimate of the duration of the task, the user feedback comprising” “a user selection of the estimate.” Attempting to manually determine the duration and/or declining the option to use the forecasted time in 
“Updating, at the data store, the historical data based on the user feedback.” FIG. 1 of Chakra shows “View History” and FIG. 4 of Chakra shows “View Events History.” Para. [0027] of Chakra states, “During past events 205, presentation device 210 can collect metrics 218 which can be conveyed and stored in data store 222.” Para. [0029] of Chakra states, “History manager 222 can process metrics 218 and enable users to access past event metrics 218.” Para. [0029] of Chakra also states, “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The auditing of previous event durations in the data store in Chakra reads on the claimed “updating, at the data store, the historical data,” and the auditing being performed as a result of a decision not to use a forecasted duration in Chakra reads on the claimed “based on the user feedback.”
“Based on the updating of the historical data determine a subsequent estimate of a task duration of a second task at the calendaring application.” Para. [0029] of Chakra states, “Additionally, manager 222 can allow users to search and/or browse historic metrics 218. For instance, a user can audit previous event durations to adjust forecast accuracy.” The adjusting of forecast accuracy resulting from the audit in Chakra reads on the claimed “based on the updating of the historical data,” and any subsequent forecasting of duration of a subsequent event using the more accurate forecast in Chakra reads on the claimed 
Regarding claim 19, Chakra discloses the following limitations:
“The method of claim 18, wherein the context information includes one or more characteristics of the task and one or more items of metadata of the task, and wherein the historical data includes data relating to lookalike users of the user and is available to other devices and applications of other users other than the user.” Para. [0020] of Chakra states, “For instance, based on title and location information, historic metrics from ‘progress meetings’ can be used to estimate event duration.” Para. [0027] of Chakra states, “Metrics 218 can be collected through interface 216 such as the number of participants 214, the time each presenter 212 utilizes for the event, topic information, the length of the event, and the like. For instance, interface 216 can record the time spent on each slide of a slideshow presentation for an event. Further, individual metrics can be tracked for each participant, which can be used in part to compute an aggregate duration based on individual metrics.” Para. [0029] of Chakra states, “[0029] History manager 222 can process metrics 218 and enable users to access past event metrics 218.”  The title information and location information in Chakra read on the claimed “context information,” “characteristics of the task,” and “items of metadata of the task.” Historic metrics for individuals involved in the same meetings as users reads on the claimed “historical data includes data relating to lookalike users of the user,” and accessibility of the metrics to users in Chakra reads on the claimed “available to other devices and applications of other users other than the user.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of U.S. Pat. App. Pub. No. 2007/0288283 A1 to Fitzpatrick (“Fitzpatrick”).
Regarding claim 5, Fitzpatrick teaches the following limitations that do not appear to be explicitly disclosed in their entirety by Chakra:
“The method of claim 1, wherein the historical data further includes rules-based duration estimates.” As noted above, Chakra discloses metrics that read on the claimed “historical data” and estimated durations that read on the claimed “duration estimates.” Chakra also discloses the use of models to calculate estimated durations (see para. [0030]), where the models read on the claimed “duration estimates” being “rules-based.” Chakra does not, however, teach that the metrics include the estimated durations. Para. [0071] of Fitzpatrick teaches, “A time estimation error index is a percentage value and is the measure of the 
Fitzpatrick teaches project management methodologies where a person is responsible for creating and organizing a project schedule (see paras. [0002] and [0008]), similar to the claimed invention and Chakra. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the historical metrics of Chakra to include time estimates as taught by Fitzpatrick, to improve the chances of accurately estimating new tasks, as taught by Fitzpatrick (see para. [0073]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of U.S. Pat. App. Pub. No. 2016/0063192 A1 to Johnson et al. (“Johnson”).
Regarding claim 10, Johnson teaches the following limitations that do not appear to be explicitly disclosed in their entirety by Chakra:
“The method of claim 1, wherein determining the one or more predictions of the duration of the task includes using a neural network.” As noted above, Chakra discloses aspects that read on the claimed “determining the one or more predictions of the duration of the task,” but lacks disclosure of the claimed “neural network.” Para. [0062] of Johnson states, “Referring to FIG. 2, an example Duration Estimator module is shown. Duration estimation is accomplished depending upon the information initially available, for example a history of procedures 24, and then a learning loop 23 is implemented that reduces the forecast error by incorporating additional information such as accurate case 
Johnson teaches business scheduling systems (see abstract) similar to the claimed invention and Chakra. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forecasting system in Chakra to include the neural network aspects of Johnson, for improving forecast accuracy, as taught by Johnson (see para. [0069]).
Regarding claim 20, Chakra discloses the following limitations:
“The method of claim 18, wherein, in the calculating, a” “duration prediction model is used.” Para. [0030] of Chakra states, “Forecasting engine 224 can calculate an estimated duration for an event based on one or more metrics 218. In one embodiment, engine 224 can be used to model new events based on specific types of past events 205. For instance, users can establish product review meetings as a model which specific metrics can be matched against to form a blueprint for future events.”
Johnson teaches the following limitations of claim 20 that do not appear to be explicitly taught in their entirety by Chakra:
The claimed “duration prediction model” is one with “machine-learning.” Para. [0069] of Johnson states, “A learning loop 23 is established that finely records attributes and procedure times. As is the case when first classifying duration from 
Johnson teaches business scheduling systems (see abstract) similar to the claimed invention and Chakra. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forecasting system in Chakra to include the neural network aspects of Johnson, for improving forecast accuracy, as taught by Johnson (see para. [0069]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of Fitzpatrick, and further in view of Johnson.
Regarding claim 15, Fitzpatrick teaches the following limitations that do not appear to be explicitly disclosed in their entirety by Chakra:
“The system of claim 12, wherein the duration predictor includes machine learning logic and compares a result of a predictive model with truth data.” As noted above, Chakra discloses aspects that read on the claimed “duration predictor.” Para. [0071] of Fitzpatrick states, “A time estimation error index is a percentage value and is the measure of the average overrun or under-run of time estimates given for the tasks included in a set. For an individual task, the original estimate is compared with the actual duration and a net error margin is calculated.” The comparing of estimates with actual durations in Fitzpatrick reads on the claimed “compares a result of a predictive model with truth data.”
Fitzpatrick teaches project management methodologies where a person is responsible for creating and organizing a project schedule (see paras. [0002] and [0008]), similar to the claimed invention and Chakra. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the forecasting 
Johnson teaches the following limitations of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Chakra and Fitzpatrick:
“The duration predictor includes machine learning logic.” Para. [0069] of Johnson states, “A learning loop 23 is established that finely records attributes and procedure times. As is the case when first classifying duration from the historical record, techniques including Artificial Neural Networks, Multivariate Regression, Analysis of Variance (ANOVA) and Correlation Analysis are used to refine predictive capability and tighten the confidence bounds.” The artificial neural networks in Johnson read on the claimed “machine learning logic.”
Johnson teaches business scheduling systems (see abstract) similar to the claimed invention and the combination of Chakra and Fitzpatrick. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forecasting system in the combination of Chakra and Fitzpatrick, to include the neural network aspects of Johnson, for improving forecast accuracy, as taught by Johnson (see para. [0069]).

Response to Arguments
In view of the amendments to claims 12 and 17 in the Response, the previous assertion of 35 USC 112(f) with respect to claims 12 and 17 has been reconsidered and withdrawn.
On pp. 11-19 of the Response, the applicant argues that the rejection of the claims as ineligible for patenting under 35 USC 101 should be withdrawn. The rejection has, however, been maintained, as the examiner has considered the arguments and found them unpersuasive. Each of the arguments raised by the applicant is addressed in the paragraphs below.

The examiner finds the arguments presented on pp. 11-15 of the Response unpersuasive. The eligibility rationales in McRO are not currently applicable to the present application. MPEP 2106.05(a)(II) sets forth the following regarding McRO: “The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the 
The eligibility rationales in Enfish also are not currently applicable to the present application. MPEP 2106.05(a)(I) sets forth the following regarding Enfish: “In Enfish, the court 
Unlike in McRO and Enfish, the present application presents a scenario analogous to “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase,” which the courts have indicated may not be sufficient to shown an improvement in computer-functionality (see MPEP 2106.05(a)(I)); and “A commonplace business method being applied on a general purpose computer” and “Gathering and analyzing information using conventional techniques and displaying the result,” which the courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)).
The applicant argues, on pp. 16 and 17 of the Response, that the clamed invention improves technology because it improves the user experience similar to the Data Engine case. According to the applicant, in Data Engine the Court found that prior art computer spreadsheets were not user friendly, users had to search through complex menu systems, and users had to memorize commands, which was burdensome and hindered the user’s ability find or access 
The examiner finds the arguments presented on pp. 16 and 17 of the Response unpersuasive. The rationales in Data Engine are not currently applicable to the present application. MPEP 2106.05(a)(I) sets forth the following regarding Data Engine: “Examples that the courts have indicated may show an improvement in computer-functionality: … Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018).” In contrast to Data Engine, the scenario in the present application does not involve a specific interface (only a generic “calendaring application” is claimed), does not entail navigating any complex data structures (there does not appear to be anything particularly complex about task duration estimates and related data), and does not use techniques unique to computers (for example, the claimed “receiving user feedback,” “updating” “historical data,” and “determine a subsequent prediction” can take place manually with pen and paper). As a result of these key differences, the rationales from Data Engine are not currently applicable to the present application.
The applicant argues, on pp. 17-19 of the Response, that the claimed invention improves technology similar to McRO because it automates particular processes that were previously performed manually based on one or more new rules or criteria. The applicant asserts that, in McRO, the court held that the claims were not directed to an abstract idea because it is the incorporation of the claimed rules, not the use of the computer, that improved the existing technological process by allowing the automation of further tasks; and because a claimed computer-automated process and a prior art method are not carried out in the same 
Applicant’s arguments with respect to the 35 USC 102 and 35 USC 103 rejections of claims 1-20 (see pp. 19-30 of the Response) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/            Examiner, Art Unit 3624                                                                                                                                                                                            


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624